DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed May 11th, 2022, with respect to the amended claims have been fully considered and are persuasive.  The rejection of February 14th, 2022 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manabu Kanesaka on August 10th, 2022.
This application has been amended as follows: 
Claim 1 (Currently Amended): A method for manufacturing a stator for an electric machine comprising 
Inserting a cast body with a nozzle from a first side of the stator to be casted into an inside of the stator to be casted 
Inserting a cast counterbody from a second opposing side of the stator to be casted into the inside of the stator to be casted to face the cast body,
Casting the stator with thermoplastic, thermosetting plastic, or resin by means-of through the nozzle and a space between the cast body and the cast counterbody, and
Curing the thermoplastic, thermosetting plastic, or resin,
wherein following the curing, a cast-on piece of the thermoplastic, thermosetting plastic, or resin is sheared off using a rotational movement of the cast body or cast counterbody.
Reasons for Allowance
Claims 1 – 12 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claims 1 and 5, specifically failing to teach inserting a cast body into the inside of a stator from a first side and inserting a cast counterbody into the inside of a stator from a second opposing side of the stator, the cast counterbody facing the cast body. Furthermore, in view of the prior art, these features along with the other limitations listed in claims 1 and 5 would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 2 – 4 and 6 – 12 are allowable by being dependent on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743